Case: 21-20029      Document: 00515830201         Page: 1     Date Filed: 04/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          April 21, 2021
                                  No. 21-20029                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Lee E. Price, III,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:20-CR-522-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Lee E. Price, III, was granted pretrial release from detention.
   Following a hearing, however, his release was revoked, based in part on
   findings that he violated conditions of release. After the district court denied
   Price’s subsequent motion to reopen his detention hearing, he appealed.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20029      Document: 00515830201          Page: 2   Date Filed: 04/21/2021




                                    No. 21-20029


          In this court, Price contends as follows: the district court erroneously
   found that he received a written copy of his release conditions before his
   release; he was not provided with a copy; he unknowingly violated the
   conditions; the district court never addressed his argument that the attorney
   representing a cooperating individual had a conflict of interest; he was never
   charged for any offense in connection with his conduct on release; and the
   court erred in finding that he has continued to engage in suspect behavior
   since his detention.
          We review rulings on motions to reopen detention hearings applying
   a deferential standard that is equivalent to reviewing for abuse of discretion.
   See United States v. Hare, 873 F.2d 796, 798 (5th Cir. 1989). Absent an error
   of law, we will affirm if the district court’s decision is supported by the
   proceedings. Id. Here, we discern no legal errors and conclude, in light of
   the record, that the district court’s decision not to reopen the detention
   hearing is supported by the proceedings. See id. at 798-99.
          The judgment of the district court is AFFIRMED. Price’s request
   for release pending appeal is DENIED. See Fed. R. App. P. 9(a)(3).




                                         2